[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             June 22, 2007
                            No. 06-16663                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

               D. C. Docket No. 05-00179-CV-5-RS-WCS

JOHN KENNEY,



                                                         Petitioner-Appellant,

                                 versus

JOSE BARRON, JR.,

                                                       Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                             (June 22, 2007)

Before ANDERSON, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
      Federal prisoner John Kenney, proceeding pro se, appeals the district court’s

denial of his 28 U.S.C. § 2241 habeas corpus petition challenging a prison

disciplinary proceeding in which he was found guilty of fighting another inmate.

The hearing resulted in a 27-day disallowance of good time credit and a 20-day

period of disciplinary segregation. Kenney argues that his due process rights were

violated when prison officials refused to provide him with a document that he

requested before the hearing, and he contends that he was entitled to this document

under the principles of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d
215 (1963). Kenney also argues that the hearing officer violated his due process

rights by using a “some evidence” standard for the initial factfinding in his

proceeding.

      We conduct a de novo review of a district court’s denial of habeas corpus

relief under 28 U.S.C. § 2241. Skinner v. Wiley, 355 F.3d 1293, 1294 (11th Cir.

2004). The Supreme Court has held that when a prison disciplinary proceeding

may result in the loss of good time credits, a prisoner is entitled to the following

three procedural protections: (1) advance, written notice of the charges against him

and at least 24 hours to prepare a defense; (2) an opportunity, when consistent with

institutional safety and correctional goals, to call witnesses and present

documentary evidence in his own behalf; and (3) a written statement by the



                                           2
factfinder of the evidence relied upon and the reasons for the disciplinary action.

Wolff v. McDonnell, 418 U.S. 539, 563-66, 94 S. Ct. 2963, 2978-80, 41 L. Ed. 2d
935 (1974). Here, Kenney claims that his second due process right, to present

documentary evidence, was violated when prison officials did not turn over an

investigation report that concluded that Kenney acted in self-defense.

      We have never held that the principles of Brady extend to prison disciplinary

hearings, and we need not decide that issue in this case. To establish a Brady

violation, a defendant must prove that: (1) the government possessed evidence

favorable to the defense; (2) the defendant did not possess the evidence and could

not obtain it with any reasonable diligence; (3) the prosecution suppressed the

evidence; and (4) a reasonable probability exists that the outcome of the

proceeding would have been different had the evidence been disclosed to the

defense. Moon v. Head, 285 F.3d 1301, 1308 (11th Cir. 2002). “[T]he materiality

standard for Brady claims is met when the favorable evidence could reasonably be

taken to put the whole case in such a different light as to undermine confidence in

the verdict.” Banks v. Dretke, 540 U.S. 668, 698, 124 S. Ct. 1256, 1276, 157
L. Ed. 2d 1166 (2004) (citation and internal quotation omitted).

      Here, the conclusion in the investigation report that Kenney acted in self-

defense was based on information that the hearing officer also considered. The



                                          3
hearing officer considered additional information, however, and was persuaded by

an eyewitness account from a member of the prison staff who observed the

altercation via a television monitoring system. Thus, assuming that the hearing

officer did not consider the investigation report, there is no reasonable probability

that consideration of the investigator’s conclusion, which appears to have been

based on less information than the hearing officer had, would have changed the

outcome of the proceeding. Accordingly, even if Brady applies, Kenney has not

shown that there was a due process or Brady violation.

      The Supreme Court clarified that the revocation of good time credits

satisfies the minimal requirements of due process if the findings of the disciplinary

officer are supported by “some evidence.” Superintendent, Mass. Corr. Inst. v.

Hill, 472 U.S. 445, 455, 105 S. Ct. 2768, 2774, 86 L. Ed. 2d 356 (1985). In

ascertaining whether this standard has been met, courts are not required to examine

the entire record, independently assess witness credibility, or weigh the evidence.

Id. Rather, “the relevant question is whether there is any evidence in the record

that could support the conclusion reached by the disciplinary board.” Id. at

455-56, 105 S.Ct. at 2774.

      Although Kenney contends that the hearing officer applied the “some

evidence” standard, this argument is without merit because it was the district court



                                           4
that applied the “some evidence” standard and the hearing report reflects that the

hearing officer considered all of the evidence presented. To the extent that Kenney

challenges the use of the “some evidence” standard by reviewing courts, his

argument is foreclosed by Supreme Court precedent. Hill, 472 U.S. at 455, 105

S.Ct. at 2774. Moreover, a review of the evidence in this case reveals satisfaction

of the “some evidence” standard.

      Accordingly, the minimal requirements of due process that are applicable to

prison disciplinary proceedings have been satisfied in this case. Therefore, upon

careful review of the record on appeal and consideration of the parties’ briefs, we

discern no reversible error.

      AFFIRMED.




                                          5